Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2008

Jayne v. Google Internet
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jayne v. Google Internet" (2008). 2008 Decisions. Paper 1630.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1630


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-4083
                                     ___________

                              DYLAN STEPHEN JAYNE,
                                                           Appellant

                                           v.

                GOOGLE INTERNET SEARCH ENGINE FOUNDERS
                   ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 07-cv-01677)
                     District Judge: Honorable James M. Munley
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 5, 2008

               Before: AMBRO, FUENTES and FISHER, Circuit Judges

                            (Opinion filed February 7, 2008)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      This appeal arises from the order of the United States District Court for the Middle

District of Pennsylvania dismissing Dylan Stephen Jayne’s complaint pursuant to 28

U.S.C. § 1915(e)(2)(B). We will affirm.
       In September 2007, Jayne filed an action, pursuant to 42 U.S.C. § 1983, against the

founders of the Google internet search engine, alleging that his social security number

when turned upside down is a scrambled code that spells the name “Google.” The

District Court reviewed the lawsuit pursuant to 28 U.S.C. § 1915(e)(2)(B), and dismissed

it sua sponte for failure to state a claim. Jayne filed a timely appeal. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We exercise plenary review of the District Court’s sua

sponte dismissal for failure to state a claim. See Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000).

       To prevail on his § 1983 claim, Jayne must demonstrate that the named defendants

acted under color of state law and deprived him of rights secured by the Constitution or

federal law. See Sameric Corp. of Del., Inc. v. City of Philadelphia, 142 F.3d 582, 590

(3d Cir. 1998). It is clear that neither of these criteria is satisfied here. As explained by

the District Court, Google and its founders are not state actors, and Jayne’s allegation

concerning his coded social security number does not constitute a violation of the

Constitution or federal law. We also agree that any amendment of the complaint would

be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 110 (3d Cir. 2002).

       For these reasons, we will affirm the District Court’s order.




                                               2